Supplement Oedee on Eehearinu. Mr. Justice Yantis delivered the opinion of the court: This matter again coming before the court upon the application of claimant by E. G. Johnston, Capt. of the Mt. Vernon Howitzer Co., 130th Ill. Inf. for the allowance of further hospitalization to relieve claimant of partial effects from the injuries complained of, and the court being further advised in the premises and it appearing that said claimant, Stanley F. Russell, is still in need of medical or surgical treatment, which it is represented will relieve him to some extent from the injuries and disfigurements, under which he now suffers, and that it has been recommended by a Military Medical Board which examined claimant that he be sent to Dr. Blair at St. Louis, Missouri, for plastic surgery. It is Therefore Hereby Ordered that this cause remain upon the docket of this court for the further allowance of such sums, if any, as may be properly allowable for surgical services and hospitalization rendered claimant hereafter in obtaining further relief from the effects of said accidental injuries. It is Further Ordered, that the award heretofore made in favor of Stanley F. Russell in the sum of Fifty-five Hundred Dollars ($5500.00) shall be paid to the Adjutant General of the State of Illinois for the use of said Stanley F. Russell and his family; and the warrant shall issue accordingly; said award to be disbursed by the Adjutant General as follows: One Thousand Dollars ($1,000.00) to be paid to said Stanley F. Russell upon receipt of the warrant by the Adjutant General; the balance remaining, i. e., Four Thousand Five Hundred Dollars ($4,500.00) shall be paid by the Adjutant General to said Stanley F. Russell as follows, to-wit: At the rate of One Hundred Dollars ($100.00) per month until the further order of this court. The court hereby retains jurisdiction of this cause for the purpose of making such other and further orders herein as the facts may hereinafter justify.